Warren E. Burger: We will hear arguments next in number 73-786, Ross against Moffitt. Mr. Safron you may precede whenever you’re ready.
Jacob L. Safron: Mr. Chief Justice and may it please the Court. This case is before the Court upon a petition for the certiorari to the Fourth Circuit Court of Appeals. To review that question reserved by this Court in its opinion in Douglas versus California. That is whether or not the constitution mandates the requirement of counsel to be appointed for indigent defendants to seek discretionary review. That is discretionary review from the highest court of a state to this Court and to the highest court of a state in those states which have multi-tiered appellate systems. In the consolidated Moffitt cases the Fourth Circuit reached the conclusion that the issue reserved in Douglas should be answered in the affirmative. Although all Courts which had reviewed the question prior to Moffitt had answered this question in the negative. The Fourth Circuit drew an analogy between the North Carolina appellate system and the Virginia appellate system and by joining this analogy found the North Carolina system to be inadequate. We argue that this analogy is itself faulty. In the state of Virginia there is no appeal as of right. All review in the commonwealth of Virginia is by writ of error to this Supreme Court of Virginia and counsel is appointed until by the Fourth Circuit and to represent all petitioners seeking a writ of error to this Supreme Court of Virginia. And that the Supreme Court of Virginia accepts enough cases to keep the law of the Commonwealth of Virginia current. In North Carolina --
Potter Stewart: There is no intermediate appellate Court in Virginia?
Jacob L. Safron: Not at all Your Honor and nor is there are any appeals as a right in Virginia. Now, that is the Virginia system. Counsel is appointed to seek the writ of error to the Supreme Court of Virginia.
Potter Stewart: We are talking about the criminal cases only here?
Jacob L. Safron: Oh, yes Your Honor. We are talking about criminal matters here.
Potter Stewart: Only?
Jacob L. Safron: And I am advised that in the state of Virginia the writ of error if it’s denied is summarily denied. There is no briefing, there is no opinion. Now, in this state of North --
Byron R. White: Is that a full Court reconsideration here?
Jacob L. Safron: I really can’t speak for State of Virginia Your Honor, I’m told that it is possible and this is going to the Fourth Circuit that oral argument can be had by the attorney for the petitioner in support of his petition but --
Byron R. White: I just wonder this is like a majority vote of the Supreme Court of Virginia?
Jacob L. Safron: I have to plead on that fact Your Honor.
Byron R. White: How about in North Carolina?
Jacob L. Safron: Okay, in North Carolina we have a multi-tiered system. We have the North Carolina Court of Appeals and we have the Supreme Court of North Carolina. Appeal is as a right from the trial courts to the North Carolina Court of Appeals except in a case in which a sentence is death or life imprisonment and in that case the appeal is a right to the Supreme Court of North Carolina.
Potter Stewart: Directly?
Jacob L. Safron: Direct appeal as a right if the sentence is death or life imprisonment due bypass the Court of Appeals and go to the Supreme Court. All other cases appeal is as of right to our Court of Appeals. And each one of these cases counsel is appointed and each one of these a full record is prepared and each one of these cases a full brief is prepared, oral arguments are had and an appeal is filed by the Court of Appeals or the Supreme Court as the case maybe.
William H. Rehnquist: You mean an opinion? You said an appeals was filed a --
Jacob L. Safron: Well, what I meant Your Honor. We have a full appellate system and there is full record file, briefing oral argument and at the conclusion the applicable court as the Court of Appeals or Supreme Court files its written opinion. So the first question we are confronted with --
Potter Stewart: I just ask, to go from the Court of Appeals to the Supreme Court on an application what do you call this?
Jacob L. Safron: Petition for writ of certiorari.
Potter Stewart: Petition for writ certiorari? Is there any situations on appeal of right on a division in the Court of Appeals?
Jacob L. Safron: Yes, Your Honor that is one of the two instances. One, a dissent in the Court of Appeals permits an automatic appeal. Two --
Potter Stewart: Of right?
Jacob L. Safron: Of right, and two if there is a substantial question presented under either the constitution of the United States or at least state of North Carolina. These are the two instances in which there is an appeal as right of and all other instances, the appeal is purely discretionary by petition for writ of certiorari.
Potter Stewart: How many votes does it take to grant in the Court of Appeals? I mean in the Supreme Court?
Jacob L. Safron: I must admit Your Honor, I never even thought about that question, the North Carolina because, we once heard --
Potter Stewart: The Courts describing is a situation other -- what we are talking about is exactly the appellate system except that, it takes three votes over the seven of the justices in the Supreme Court to grant a view of what we call a petition for certification rather than the writ of certiorari.
Jacob L. Safron: I must admit that -- we never -- I never thought about that in North Carolina, all my discussions with the members of the courts never really raised that question. Now of course, the Moffitt case goes beyond that so Moffitt says that the issue reserved in Douglas requires as a matter of right that counsel be appointed in all cases from the Court of Appeals to seek certiorari to the Supreme Court in North Carolina.
William H. Rehnquist: Was Moffitt’s case one which could have been appealed as of right?
Jacob L. Safron: No Your Honor, I don’t believe so at all. I have that discussed in our brief and I believe it is conceded by the Court of Appeals -- by the Fourth Circuit Court of Appeals that there are no questions. There was no dissent and no substantial constitutional question involved. Now the --
William O. Douglas: Mr. Safron before you go on who makes the decision as to whether or not there is a substantial question of federal or state constitutional law?
Jacob L. Safron: That of course Your Honor makes the distinction whether or not it is on appeal as of right which would require a full briefing or a certiorari which can be summarily --
William O. Douglas: I'm thinking about certiorari.
Jacob L. Safron: We have no guidelines Your Honor.
William O. Douglas: Well, somebody must make that decision does an immediate appellate Court make it or does a Supreme Court of North Carolina make it?
Jacob L. Safron: If the Court upon the review of petition determines that it is a matter of right, then of course counsel is appointed for full briefing and oral argument. I have to admit I don’t believe we have any firm guidelines.
William O. Douglas: Do you think there is no certification by the intermediate appellate court?
Jacob L. Safron: There is none Your Honor. The only certification that truly exist is the certification based upon a dissent which triggers the appeal as of right.
Potter Stewart: I suppose a person could appeal asserting that a important or substantial or whatever your words are, question of federal or state constitutional law were involved and then it might be up to the Supreme Court of North Carolina to decide whether or not it works.
Jacob L. Safron: Your Honor this is the typical catechism of these cases.
Potter Stewart: Right.
Jacob L. Safron: In fact in the case from Guilford County in which was Mr. Moffitt was represented by the public defender at trial on appeal to the Court of Appeals and the Supreme Court, you will find that that is the note appended to the Supreme Court's denial of cert that there is no substantial constitutional question involved in petition and the purported appeal is denied.
Potter Stewart: And that’s where the decision is made as I suppose, isn’t it?
Jacob L. Safron: Yes, Your Honor.
Potter Stewart: The assertion is made by the appellant and the decision is made by the --
Jacob L. Safron: By the Court.
Potter Stewart: Supreme Court. No, your mistaken. There is not of substantial constitutional question but possibly they might go on to say. However, we’ll consider this as a what you call motion to certify?
Jacob L. Safron: A petition for writ of certiorari.
Potter Stewart: Yes, a petition for writ of certiorari was granted because there is an evidentiary question involved here or something like that.
Jacob L. Safron: Well, --
Potter Stewart: That happened?
Jacob L. Safron: The criteria for certiorari is also scheduled in our brief and the situation there is whether or not it appears to be in conflict with an opinion of the Supreme Court or whether or not it’s an issue of statewide importance.
Potter Stewart: Right.
Jacob L. Safron: The big same criteria which this Court uses in making its determinations of whether or not to grant certiorari.
Potter Stewart: I suppose if there is a lawyer he will nominate his papers both in appeal and alternatively a petition for writ of certiorari?
Jacob L. Safron: Or he will file both and --
Potter Stewart: And separately.
Jacob L. Safron: Yes, Your Honor. Quite often we -- the attorney will file both the petition claiming -- seeking discretionary review and appeal claiming it as of right and we have to respond to both.
Thurgood Marshall: Who decides it and the court had still certain where you may have answered the Supreme Court that one judge, two judges, the whole Court or?
Jacob L. Safron: Your Honor, whether or not to grant certiorari is determining conference and the number of justices of the seven who would have to vote on it is a number unaware and I don’t believe it’s ever been released outside of the doors of the conference room. Perhaps if we inquire we might be told that it is not a matter of common knowledge at all.
Thurgood Marshall: And so, we don’t know who -- we don’t know who determined this question as to where there's a substantial problem there.
Jacob L. Safron: Well, that is determined by the Court in conference Your Honor but I just cannot respond to the number of the seven justices who are required to vote to bring up certiorari.
William O. Douglas: Mr. Safron in these cases, where there is a assertion of a substantial constitution question on appeal from the word, whatever it is from the Court of Appeal to the Supreme Court in a criminal case. Where the assertion is made in a substantial federal question, if true that would be an appeal of right?
Jacob L. Safron: Yes Your Honor.
William O. Douglas: Does the counsel provide it?
Jacob L. Safron: If the Court determines that it is a substantial --
William O. Douglas: Well how about preparation, preparation of the whether we have appeal?
Jacob L. Safron: Up till now there has been confusion in the matter Your Honor. The trial judges have been unable to really determine what our statute meant and the administrative office of the Courts had not provided them with guidelines. So, determination were made on an adhoc basis to find a schedule of all the petitions, they are listed in the front of each volume of the North Carolina Court of Appeals and Supreme Court. All the petitions are scheduled and it’s a good number of petitions which are scheduled there. Now, we go beyond the state question because the Fourth Circuit then held that there is also a constitutional right to the appointment of counsel to come from the highest State Court in which review maybe had to this Honorable Court and that this too is a constitutional right.
William O. Douglas: And this would be even in cases where the North Carolina Supreme Court refused certiorari?
Jacob L. Safron: Yes, Your Honor. In fact that is the very case, the Moffitt case from Guilford County he was represented by counsel to the Supreme Court by public defender and counsel was not then provided. Oh, excuse me, and in that case the Supreme Court entered an order that there was no substantial constitutional question. And in that case the Fourth Circuit Court of Appeals held that he was denied his right to counsel to seek a petition for writ of certiorari to this Court.
William H. Rehnquist: Does North Carolina did criminal defendant get his right to petition for certiorari this Court from North Carolina statute or from Act of Congress.
Jacob L. Safron: Well, from that to Congress Your Honor.
William H. Rehnquist: Though it’s no right the state confers them?
Jacob L. Safron: Oh, none at all but the Fourth Circuit found that this is a constitutional right and I think taking a simplistic approach to the Fourteenth Amendment.
William O. Douglas: You said there was an Act of Congress?
Jacob L. Safron: Well, the jurisdictional statutes Your Honor which established reviewed --
William O. Douglas: Oh, I’m sorry I thought my brother Rehnquist was asking about appointment of counsel.
Jacob L. Safron: No, I believe --
Potter Stewart: No, no, the certiorari jurisdiction.
Jacob L. Safron: Certiorari jurisdiction of this Court, Your Honor. And so, --
Potter Stewart: And now that you’re interrupted, may I ask other question about North Carolina practice, is there an argument ever on the papers on the appeal or petition for writ of certiorari and the Supreme Court of North Carolina?
Jacob L. Safron: No, Your Honor. There is no oral argument. The oral argument is had once certiorari is granted.
Potter Stewart: Only if there is a grant?
Jacob L. Safron: Yes, Your Honor.
Potter Stewart: Similar to this Court.
Jacob L. Safron: Exactly Your Honor.
Potter Stewart: The system you described is almost identical with that it might state of Ohio except in Ohio there is a 15 minute argument on the most -- what we call a motion to certify. You don’t have that?
Jacob L. Safron: We have no oral argument in the Supreme Court on a petition for writ of certiorari.
William J. Brennan, Jr.: And it’s the denial of a writ deemed they say a matter of substance or it is just ignored, is it a creating precedent?
Jacob L. Safron: Well, the only precedent Your Honor would be an exhaustion of state remedies so it is going to federal Habeas Corpus.
William J. Brennan, Jr.: Yes, but does anyone ever argue that the denial of certiorari is a legally significant matter in some subsequent case?
Potter Stewart: That is a equivalent in affirmance, in other words.
Jacob L. Safron: I have never heard that Your Honor. I have never heard that argued in that regard. Now, we go of course, on this question to this Court and I would submit that the analogy -- the easy analogy drawn between Virginia practice and North Carolina practice fails upon an analysis. I would further argue this that all the cases decided by this Court up till now have not automatically and directly gone to the Fourteenth Amendment that in Kirby case, this Court held that the right to counsel at a free indictment lineup wasn’t constitutionally required because a free indictment lineup was not a critical stage to the proceeding. Similarly in the Simons case, this Court held that counsel was not required of photographic lineup because a photographic lineup was not a critical stage in the proceeding. What we have here the Fourth Circuit has now characterized a petition for writ of certiorari as a critical state because I would argue that the predicate upon which the right to counsel is based is a previous determination that this is a critical stage proceeding. And I believe that is not possible to characterize a discretionary review by petition for writ of certiorari as a critical stage that discretionary review and critical stage are words which are not compatible. To further characterize why it is not a critical stage, the denial of a petition for writ of certiorari by this Court has always been stated not to be of any significance by this Court. Furthermore the seeking of a petition for writ of certiorari is not a necessary prerequisite to the exhaustion of available state remedies as a prerequisite to going to federal habeas corpus.
William H. Rehnquist: Of course the denial certiorari maybe of no precedental significance in this Court but certainly it is of significance to the litigant that petition and in law.
Jacob L. Safron: To the litigant yes Your Honor but to the criminal defendant I don’t believe it’s of any significance because the denial of cert is of no significance. Failing to seek certiorari is of no significance because the criminal defendant can immediately go into Federal Habeas Corpus or into state post conviction. We have a very complete state post conviction remedy in North Carolina with the appointment of counsel, with the appointment of counsel to seek certiorari from our Court of Appeal which reviews post conviction matters. And though review can also be had of constitutional questions by one, state post conviction matters where there is counsel as of right.
William J. Brennan, Jr.: You don’t really think collateral proceeding issue has been raised in a direct appeal?
Jacob L. Safron: Your Honor, we --
William J. Brennan, Jr.: That is actually decided?
Jacob L. Safron: We have a case State versus White which says we do not but as a practical matter most superior court judges will review the questions.
William J. Brennan, Jr.: Even after your Supreme Court is decided?
Jacob L. Safron: Yes Your Honor, But then again we have the complete federal --
William J. Brennan, Jr.: The Federal Court will insist on utilizing your collateral remedy if the issue has been raised and decided in this --
Jacob L. Safron: No, there would be no -- the Federal Court judges would not require that for exhaustion, if the issue has been raised and decided. But, there is a complete federal remedy by writ of habeas corpus and there is not preclusion from seeking this remedy by the failure to seek certiorari. And I would argue this that more complete review can be had at the record in the case in a petition for writ of habeas corpus in the federal District Court in which the judge reads that entire record and which in opinion is written in each and every case then can be had by the petition for writ of certiorari to this Court. I don’t mean to say anything which might sound slanderous but the orders of the District Court which review the contentions in detail are more meaningful than the denial of the petition for writ of certiorari by this Court as this Court is aware. The last figures I saw was 3.3% of all petitions for writ of certiorari, filed a form of apropos granted. Statements of this court have said that 96% of such petitions are frivolous. Now, if we are going to say the counsel is required what we are doing first of all is turning the pyramid which has been accepted in the past cases funneling up, filtering up to this court.
William H. Rehnquist: You’re addressing yourself now just to the writ in this Court I take it, it is not --
Jacob L. Safron: Yes, Your Honor. Up until now historically we have considered the appellate system, a filtering system and the figures, I have seen approximately 70 cases per week are filed here about 4500 a year. And the case is filtered up. Now, if we were to follow the Fourth Circuit reasoning that the appointment of counsel is constitutionally required in each and every case to seek certiorari from this Court, we take that judicial pyramid, we open it wide and we turn it more into a flood pipe where this Court will then become the ultimate reviewer of each and every conviction affirmed in the appellate Courts of United States.
Warren E. Burger: You mean the state courts mainly United States, do you not?
Jacob L. Safron: Yes, Your Honor.
William J. Brennan, Jr.: I don’t follow that whether or not we would grant cert, does it depend on whether or not the petition is represented by intent.
Jacob L. Safron: But the Fourth Circuit has said Your Honor that he has a constitutional right to the appointment of counsel to seek certiorari from this Court and so if you have a constitutional right just like the other constitutional rights where you have a right to counsel. You have that right unless you freely understandably, and voluntarily waive it.
William J. Brennan, Jr.: But you are not arguing that we have to hear the cases because he has the constitutional the right to be done.
Jacob L. Safron: No, part of it but I have --
Warren E. Burger: I think that you are arguing that instead of 4000 more or less we might have a great many more.
Jacob L. Safron: I’m arguing Your Honor that the factor by which cases -- filings are multiplying this Court would probably be in the nature of three to four within the next two terms.
Thurgood Marshall: Would it be in better shape if we had because I think --
Jacob L. Safron: Of course Your Honor, this case had never come true that procedure.
Speaker: (Inaudible)
Jacob L. Safron: Of course Your Honor.
Speaker: (Inaudible)
Jacob L. Safron: The Fourth Circuit has disregarded questions of state law. We don’t have state law of questions here. The Fourth Circuit disregarded that and went direct to the federal constitutional issue and determine that as a matter of constitutional right, the appointment of counsel is mandated.
Speaker: I got to step with this before, why support while you have something tha would have the writ for about North Carolina? Evidently your status are as a matter of fact --
Jacob L. Safron: Your Honor please, we have a multi-tiered system. Now, the very idea of establishing our Court of Appeals in 1968 was to take the work load off the Supreme Court of North Carolina to permit it to have discretionary review and not be bogged down to review each and every conviction. Now, to follow through with Your Honor’s suggestion the Supreme Court of North Carolina is back where it was. It now is burdened to review each and every conviction. We might as well do away with our Court of Appeal because they won’t really serve a function and that was the idea when we established the Court of Appeals, appeal of right to the Court of Appeals.
Thurgood Marshall: You established it nor that they get away from the Supreme Court to have an automatic appellate jurisdiction.
Jacob L. Safron: Well, in the first instance prior to the change, our Supreme Court did have as a matter of right -- were all appeals were as a matter of right to our Supreme Court and they were totally overworked.
Warren E. Burger: Is the real purpose not substantially the same as the passage of the so called certiorari bill in 1925 or for this Court?
Jacob L. Safron: Exactly Your Honor. The idea was to give the Court discretionary review and remove the requirement that the justices of the Supreme Court who are --
William O. Douglas: Mr. Safron I’m just puzzled, I don’t understand that assuming the Fourth Circuit will affirm? Why does this mean that the Supreme Court of North Carolina has to subside more of these criminal cases on the merits, which I gather they don’t when they refuse certiorari. Now, why does the appointment of a counsel to prepare a petition for certiorari mean that it’s going to be that much more for the North Carolina Supreme Court to decide?
Jacob L. Safron: Your Honor when I was answering Mr. Justice Marshall’s question I don’t think I was answering that question. Of course anytime that there is an additional work load, it diminishes the time available by an appellate court to do other matters were this court to hold here that counsel has constitutionally required from the highest state appellate courts to this Court and of the filings increased, what would probably be a geometric rate. I would submit that the justices of this Court would have less time to consider the matters which they believe to be of real merit and would probably so super saturate the functioning of this Court.
William O. Douglas: Well then you must, I gather what you must be arguing that is that if there's a constitutional right to a counsel that counsel must prepare petition for certiorari?
Jacob L. Safron: Yes, Your Honor. That’s what Fourth Circuit says. That’s what the Fourth Circuit said. Now, there is another point I would like to make.
William O. Douglas: Mr. Safron may I -- while I have you interrupted. Did the Fourth Circuit say that counsel provided in the matter of counsel -- the Court said constitutionally had --we have to be provided. Also say that the State had to pay him for the services?
Jacob L. Safron: Yes, Your Honor.
William O. Douglas: Said in so many words.
Jacob L. Safron: Well, let us say this. They did not say in so many words but they said the state has to appoint and if the state must appoint.
William O. Douglas: I don’t know if find that I think, does it not? Ordinarily compensate attorneys not alone at trial and direct review but also on the State post conviction.
Jacob L. Safron: Yes, Your Honor. In fact this year, our general assembly led -- has appropriated $3,230,000.00 the appointment of counsel for indigent defendants and I would submit that a figure in excess of three and one quarter million dollars for one year certainly illustrates our good faith. In closing because I see my time is short. I would like to say this, that the Fourth Circuit has directed the issuance of a writ of habeas corpus in this case to secure Moffitt’s release from custody because the Fourth Circuit found that his constitutional right to the appointment of counsel has in fact been violated. Now, if this were to retroactively applied and counsel have been pointed and so real cases, we would be opening wide the doors of most penitentiaries because the states have not appointed counsel to seek review on this court. Additionally, I would point out this that there would be a flood type of post conviction hearings and a flood type of federal habeas corpus hearings to determine whether or not any question which might have been reviewed in this Court was presented.
Warren E. Burger: Mr. Safron, what’s the posture that mandate, did we stay it?
Jacob L. Safron: It was stayed by the Fourth Circuit Your Honor.
Warren E. Burger: I see, very well.
Jacob L. Safron: And so Your Honor, it is our contention that the Fourth Circuit’s determination in this case is not founded in law nor required by the Constitution.
Warren E. Burger: Mr. Anderson?
Thomas B. Anderson, Jr.: Mr. Chief Justice and may it please the Court. Gillian and Douglas are now all over ten years old since their decision, the principle that fundamental in due process and equal protection is that in trial in all appeal, an indigent defendant must have counsel appointment for him if he cannot afford it. And that principle has been expanded or further delineated to hold that the right is not diluted by the nature of the offense so long as imprisonment is threatened or by the age of the defendant versus in juvenile cases. Mr. Safron pointed out the right attaches at the beginning or at the issuance of formal adversary proceedings usually by indictment. Now, the question in which we have before us today is whether or not after the right accrues and further along in the adversary process whether or not the right the measure diminishes or disappears or we put another way whether or not the right attaches according to the nature of the Court or how far long the adversary process the Court might happened to be. In 1969, the Tenth and the Seventh Circuit decide that indeed the right to counsel stopped after the first appeal. The Courts there limiting their decision to the facts in Douglas. More recently however the Fourth Circuit and now the Sixth Circuit find that the right does continue on throughout the adversary proceedings. This court is already familiar with the background of the case (Inaudible) in this particular Court and the Mecklenburg case, the defendant received a letter from his attorney stating that after his first appeal that he had approached the Superior Court, the Court in our State, and have been informed that he no longer could represent him because there was no longer the right to counsel. Thereupon the right to counsel in that particular case seized and the Guilford County case, the public defender in that County representing the defendant and carried it through the discretionary review in the North Carolina Supreme Court but did not carry it to this Court. What we have before us today perhaps is very defined and what we do not have before us. We are not deciding or this Court does not want to decide or have to decide whether right to counsel exists before or after the adversary process begins or ends.
William H. Rehnquist: What do you mean by the adversary process Mr. Anderson?
Thomas B. Anderson, Jr.: The Kirby decision Mr. Justice Rehnquist delineates that the right to counsel accrues when the adversary -- formal adversary proceedings are instituted or indictment warrant.
William H. Rehnquist: Are you suggesting that for instance federal habeas is not part of the adversary process?
Thomas B. Anderson, Jr.: Whether its adversary nature it’s not -- it doesn’t emanate from the actual accusation of the trial. It's an attack, in fact civil in nature as viewed by the Courts and the defendant's attack upon his conviction rather than the other way around. He is defending and when I term the adversary procedures on direct review but federal habeas corpus I think is a little bit different. Nature even though it does involve the adversary process is not the criminal process because the defendant is already convicted, his judgment is final. And it’s that particular judgment, he is in fact seeking no parole. So, we are not asking for counsel on post conviction or federal habeas corpus, although on many occasions they are appointed.
Warren E. Burger: But, may I ask you -- see this will -- clarified for me. First you answer all the tiers that are provided by your state at the Trial Court, the Court of Appeals, the Supreme Court and then you go in to the Federal District Court on habeas corpus and you are still losing and so you are taking appeal to the Court of Appeals and then, at that stage the man runs out of money and no longer can finance an appeal or a petition for cert. Then, under the Fourth Circuit holding is it -- who is required if anyone to provide the counsel to prepare petition for a writ of certiorari to this Court.
Thomas B. Anderson, Jr.: On habeas corpus?
Warren E. Burger: Coming up through the Court of Appeals, Federal Court of Appeals.
Thomas B. Anderson, Jr.: I know of no provision other than the Criminal Justice Act and that Act provides that once counsel is appointed by the Fourth Circuit for argument in the Fourth Circuit, that the attorney shall not abandon his client that if he wins that he shall and petition for certiorari is made by the opposite side, and he shall answer the petition and shall continue in the case until this Court either release him or further appoints him.
Warren E. Burger: Now on my hypothetical illustration, the man has had the five tiers into judicial process state and federal and the position is that he must be provided with three counsel to prepare a petition here.
Thomas B. Anderson, Jr.: No, Your Honor.
Warren E. Burger: I thought it is understood.
Thomas B. Anderson, Jr.: No, that is what I would term a collateral proceeding as opposed to direct review where the defendant had his conviction affirmed by appellate court and seeks discretionary review by the highest state Court or discretionary review by this Court after failing to gain either review or reversal in the highest state court.
Warren E. Burger: You are carving out these last two stages because it’s not direct review and it’s hardly I gather because you view it as a civil?
Thomas B. Anderson, Jr.: Well, traditionally I haven’t viewed civil in nature and they are not direct review although the Court’s have used the discretion to appoint counsel in particular cases where they’re needed. Indeed that’s not what I am arguing here the judgment isn’t final so to speak until the final Appellate Court has made their decision either to review it or to affirm or to reverse.
William H. Rehnquist: To the extent that Douglas is based on the equal protection clause the idea that if the state grants the right of appeal, it has to make it equally available to everybody regardless of money. I take, would you agree that your claim for appointment of counsel and this court is a weaker one and your claim for appointment of counsel in the Supreme Court of North Carolina? The thought being the North Carolina doesn’t confer any right on the criminal defendant to come to this Court as an Act of Congress.
Thomas B. Anderson, Jr.: That’s true Your Honor but the state does convict the defendant and it's that state trial that's being reviewed and for the defendant of means who can't afford to take review whether by act of congress or by act of the North Carolina legislature. The particular criminal proceeding being reviewed is a state prosecution.
William H. Rehnquist: But Douglas made it perfectly clear that the state didn’t have to give any right of appeal at all? Now, I would think that if your reasoning is right that part of Douglas is wrong.
Potter Stewart: Why should the state have to commence an appeal here?
Thomas B. Anderson, Jr.: For the state as I read the statute Your Honor, statute requires the state to do so, I have set that statute on page three of my brief --
Potter Stewart: Oh, I know but exactly about the Constitution.
Thomas B. Anderson, Jr.: The Constitution, I see no --
Potter Stewart: And that’s what the Fourth Circuit decision?
Thomas B. Anderson, Jr.: Well, the Fourth Circuit’s decision remanded it for a determination and whether or not there was a substantial constitutional claim and if there was then the state had to afford counsel to --
Potter Stewart: If there is a substantial constitutional claim as a constitutional right that counsel is preparing a petition for writ of certiorari?
Thomas B. Anderson, Jr.: Yes.
Potter Stewart: Which the state is going to pay for under the Fourth Circuit.
Thomas B. Anderson, Jr.: That’s correct Your Honor. They will pay for it but still it’s their conviction and --
Potter Stewart: I know but it is nevertheless the Federal Constitution in the Federal Court system that is involved.
Thomas B. Anderson, Jr.: The State of North Carolina of course, would be the Court will be the executive agency which will imprison the defendant and it is the state which initially sought the conviction and Congress of course puts a remedy by way of certiorari on this Court.
Potter Stewart: What is the percentage of criminal cases or something they reviewed here from affirmances by the North Carolina Supreme Court?
Thomas B. Anderson, Jr.: I do not, I have no statistics as to how many are or whether or not they are represented by counsel or not. I might say this that if --
Potter Stewart: Well, do you know how many petition, what percentage of cases in the Court of Appeals, criminal cases in Court of Appeals are sought to be reviewed here?
Thomas B. Anderson, Jr.: I don’t know the answer to that one. I do know that a very small majority, a very small number of cases are even appealed from the trial court level. Most cases are supposed of by guilty plea. So very few cases even reach the first appellate level. I think the argument that affirming the Fourth Circuit would create flood or a litigation in this Court not here forseen might be stretching our imagination and also --
Warren E. Burger: Are you familiar with the figures in the Federal Courts on the increase in appeals and criminal cases from District Court judgments to the Court of Appeal after it became free under the criminal justice act accompanied by the bill reforming?
Thomas B. Anderson, Jr.: You are asking me Mr. Chief Justice am I familiar with the figures?
Warren E. Burger: What the trend was?
Thomas B. Anderson, Jr.: I think the trend and I am only reaching back and my memory was that there was no substantial change. I think the trend was first encountered in -- when this Court was concerned about right to counsel for probation and before Marcy and Scapelli. At that point I do not know and I cannot say whether or not that is increased or decreased. However, I would submit that the denial with equal protection still remains the same if the state were to establish a five or ten tier system and I don’t mean to be precocious that the indigents will have just as much right to have counsel before the third, fourth or fifth tier as his more wealthy companion.
William H. Rehnquist: That if it is established by the State I certainly see that that you can make a point on the Supreme Court of North Carolina but do you think the equal protection argument really has any weight at all in the discretionary review here?
Thomas B. Anderson, Jr.: I would Your Honor based upon the fact that the remedy exists to review a State Court conviction.
William H. Rehnquist: But North Carolina doesn’t give it?
Thomas B. Anderson, Jr.: It doesn’t give the remedy that is correct Mr. Justice Rehnquist.
William H. Rehnquist: If the test is conviction that you are attacking a conviction, it seems to me that your argument is equally applicable the habeas where you are certainly attacking a state conviction.
Thomas B. Anderson, Jr.: It’s a process that you’re attacking the conviction that I would assume -- I would say would be the difference. In one the defendant or the former defendant is in adversary seeking the attorney final judgment whereas in one the final judgment is still theoretically reached open until he has let the time run and that would be my position in answer to your question. The federal practice of course does provide right to counsel in all stages and I think that this is of course done by statute and not by decision of this Court except of course by interpretation. The argument that there would be created flood type presents another problem and that it would be admitting that there are defendants who are deterred from seeking a high review because they can’t afford a counsel. And I would say that this deprivation itself is on its face now with equal protection. If counsel is appointed on the other hand, I don’t think that counsel either being a member of this Court or member of the Supreme Court bar of our state would be so presumptuous as to insist that he take every appeal or petition for direct review that every client asks him to take. If the --
Byron R. White: Why will he would be taking some risk if he didn't, wouldn't he?
Thomas B. Anderson, Jr.: If he did not or he did?
Byron R. White: If he did not of an attack later and post conviction is something of an effect of the system to counsel?
Thomas B. Anderson, Jr.: Well, that would presuming that the defendant and the counsel had a dialog which in most cases they do. And it was my personal experience most -- in fact every defendant I have ever represented has taken my advice not to proceed further than the highest State Court because there is no substantial --
Warren E. Burger: You’re more persuasive than some counsel because the pattern in many districts has been that when one counsel refused to take an appeal, there is a demand for another counsel and that continued until they got someone who would take it.
Thomas B. Anderson, Jr.: I would say that would be the exception rather than rules Mr. Chief Justice that most cases you would find that the defendant would see that his counsel is not as adversary but is representative and therefore seeking that the root or the remedy that is best for him. In those cases where the man insists on a petition for certiorari to this Court or to the North Carolina Supreme Court he would take it whether or not he has counsel if he is going to be so insistent. He will take it anyway which puts this Court and our Supreme Court with the problem of trying to decide from his and letter of petition in many cases, whether or not this case does have merit. The burden is very small I would think, in fact I would submit that it’s a grievous waste. You already have counsel through one appeal. He’s familiar with the issues, he is more than likely, he has tried the case, he is going through the record and has appealed and now all that’s left is to fashion a petition for certiorari to a high State Court or to this Court. Other than any other method would require someone new taking over the case perhaps the law clerk and/or even perhaps the writ writer in one of the state's prisons.
Byron R. White: Well, what do you think of financial burden on the state compensate challenges of Fourth Circuits?
Thomas B. Anderson, Jr.: I think the financial burden would be very small. It’s my experience that State Superior Court Judges who award the counsel fees after the process is through. The counsel submits a time list to the Superior Court Judge who then determines the nature of the case and how much time is involved, what the award is --
Byron R. White: And does that include petitioning in your Supreme Court?
Thomas B. Anderson, Jr.: I would put it this way the -- I read the statute, the enabling statute to say that we are required to do so.
Byron R. White: You mean your North Carolina statute?
Thomas B. Anderson, Jr.: I do Your Honor and in the appendix to the Fourth Circuit brief, there is a letter from the Administrative Office of the Courts which states that the administrative office pays for at least in those cases where the petitioner or the defendant went to the higher state court. And the statute itself reads direct review even in the Supreme Court of United States. So, the legislatures are provided of financial remedy for a situations. Now, all we have got to do is to get the Courts to uphold the -- what I would say would be intent of the legislature however, the attorney general’s office and the Courts have interpreted the statute very narrowly.
Warren E. Burger: But the state has done this as a matter of policy up to this point have they not?
Thomas B. Anderson, Jr.: I think there has been no policy Mr. Chief Justice.
Warren E. Burger: It sounds like a pretty good policy the way you describe it.
Thomas B. Anderson, Jr.: Maybe I miss-interpreted your question.
Warren E. Burger: Well, the decision about the state of North Carolina to provide this assistance has been one of decision of public policy by the legislature perhaps influenced by the views of judges or perhaps not but the question for us now is not a policy question but whether the constitution requires it, does it not?
Thomas B. Anderson, Jr.: That’s correct. Mr. Chief Justice it is and the policy of the legislature however it didn’t intend that it might be is of no importance when the Courts don’t interpret the policy the same way which is what I would submit we have here. That the policy of legislature was to get a full right to counsel on any direct review which would include the full tier from the superior court level all the way up to this Court.
Warren E. Burger: Let me ask you a hypothetical question and it may seem extreme but I want to test it. Suppose the Fourth Circuit position became the law and they’ve gone all the way through and filed a petition for a writ here. The writ is denied, is there a constitutional requirement to prepare petition for rehearing on the petition for a writ of certiorari since that's open to every litigant as a discretionary matter?
Thomas B. Anderson, Jr.: I would say that the only constitutional mandate that would be there would be whether or not the traditional notions of when this Court does rehear a case are met. The same value judgment which is made by counsel after the first appeal stage whether or not there is a substantial constitutional question, whether or not there is a substantial question of public importance or interest to the judicial bar of the state. All these very judges are made along the way and I would say in answer to your question that it would be required if counsel thought it would be and if in this particular instance the demand by the defendant that he be afforded or review where the review is already taking place in the same Court never be to carry it here.
Warren E. Burger: You are going to turn this last decision over to the counsel and take it away from the client? Well, as the lawyer advises the client knows there is no point in filing a petition for rehearing that the court almost never grants and the client now responds I want a petition for rehearing trial.
Thomas B. Anderson, Jr.: In that particular case, I think he is required to do so.
Warren E. Burger: At public expense?
Thomas B. Anderson, Jr.: At public expense.
Thurgood Marshall: You might get some help, if you get the figures from the Solicitor General’s office in six to the seven working days of the court to find out how many petitions for rehearing the United States has ever filed. They would have -- it will be close to zero?
Thomas B. Anderson, Jr.: Well, I would say that in most instances that the average defendant even after being advised that you can't have rehearing would not take advantage of that and would call as counsel’s advice.
Warren E. Burger: Is it really fair on the constitutional question for us does it?
Thomas B. Anderson, Jr.: It does, if you are worried about the balancing of the burden is in the implementing decision as opposed to the mandate or the strength of the mandate, the constitution requires. In conclusion, I would like to say that our notions of basic fairness and justice would mandate that the defendant not be settled on his own that he be given the guiding hand of counsel so to speak.
Byron R. White: Would it satisfy here that if under the North Carolina rules a copy of the brief in North Carolina Court of Appeals and a copy of the opinion of the North Carolina Court of Appeals would be if filed in the North Carolina Supreme Court would be an adequate filling, would be considered a petition for certiorari?
Thomas B. Anderson, Jr.: No, Mr. Justice White it wouldn’t for two reasons. First of all if it was considered adequate and I think it would have been done before. Secondly, the criteria which the Supreme Court uses on discretionary review is quite different than those in appellate court.
Byron R. White: Well, maybe but they could apply that whatever criteria they are going to apply to whatever is revealed by the papers filed in the Court of Appeals.
Thomas B. Anderson, Jr.: Which would require the Court to take the task of reasons --
Byron R. White: Well, that maybe that’s the burden on the Court that doesn’t create a constitutional right in view.
Thomas B. Anderson, Jr.: Well, it does in the sense that the indigent defendant therefore puts the Court to a burden which is more wealthy --
William J. Brennan, Jr.: The North Carolina Supreme Court in it’s own rule that it shall be an adequate petition for certiorari denied here, the brief and the opinion of Court of Appeals. Now, it accepts that burden now what objection you would have?
Thomas B. Anderson, Jr.: The only objection is that the defendant of means has counsel who can layout the contentions which he feels will catch the Court’s eye which will when the petition comes across their desk for review will be -- was so to speak jump out at the justice as opposed to here is another brief.
Speaker: What was the theory about?
Thomas B. Anderson, Jr.: Well, I would feel and we think that with this Court’s burden that the counsel would aid the Court and by aiding the Court it will aid the defendant because he would have the assurance that his cause has been past upon by having his cause stated clearly or rather than having it stated in terms – aimed to either different Court of by his own words. Thank you.
Warren E. Burger: Thank you Mr. Anderson. You have about three minutes left Mr. Safron, if you need them.
Jacob L. Safron: If Your Honor please. In my representation, I did not reach the question of our state statute which I did say was in the state of confusion. Our general assembly just adjourned last week and in the dying hours of the 1974 general assembly they pass a bill amending the provision which Mr. Anderson spoke to. That particular provision now reads review of any judgment or decree pursuant to GS78-27 that is direct review to the Court of Appeals or direct review to Supreme Court in applicable case. GS78-30-1 that is the substantial constitutional questions from the Court of Appeals to the Supreme Court, GS78-30(2) that is the dissent case and GS15-222 that is the petition for writ of certiorari in post conviction. So, the language which was causing the trouble and which the justices or the judges or Superior Court had difficulty in applying has been rewritten and our statute now reads that the right to counsel in these instances is counsel to the Supreme Court or Court of Appeals when it is as of right and in post conviction matters. So it’s a clear cut constitutional question without any state statute being involved.
Speaker: Can I ask you what's your understanding as perhaps would know that on federal habeas corpus the state (Inaudible) if there is a hearing required counsel of appointment?
Jacob L. Safron: Under the Criminal Justice Act.
Speaker: And that the petition is denied. Counsel in state is reappointed to the Court of Appeal.
Jacob L. Safron: My experience Your Honor in several hundred cases in the Fourth Circuit has been -- that counsel is only appointed upon the issuance of a certificate of probable cause by the Circuit Court.
Speaker: All right, I think that because that's what (Inaudible).
Jacob L. Safron: Counsel is not appointed to seek the appeal to the Circuit Court.
Speaker: But he doesn’t say that the --
Jacob L. Safron: Rarely, it’s been my experience that most certificates of probable cause are granted proceeds.
Speaker: And now how the Court of Appeal decides the case at the appointment of counsel and then the (Inaudible) the Court of Appeals to the Fourth Circuit rule -- Court rule say that counsel should stay in the case for the purpose of the petition?
Jacob L. Safron: Your Honor the Criminal Justice Act is --
Speaker: I know about --
Jacob L. Safron: Yes, I don’t --
Speaker: That doesn’t reach this.
Jacob L. Safron: I don’t believe it reaches this and I like to point this one like --
Speaker: But some Court rules themselves and itself and not only reflect to the criminal justice act requirement on direct Appeal in connection with trial proceedings to have counsel stay in to?
Jacob L. Safron: The Fourth Circuit in the Moffitt case made it perfectly clear that the rule announced in Moffitt has no application to collateral attack.
Thurgood Marshall: Mr. Safron is there more than one Court of Appeal?
Jacob L. Safron: In North Carolina Your Honor?
Thurgood Marshall: Yes sir.
Jacob L. Safron: One Court with three panels.
Thurgood Marshall: One Court with three panels.
Potter Stewart: All right, three or four counties experimentally have provided counsel haven’t they?
Jacob L. Safron: Well, the general assembly has established a public defender system experimentally in three counties at the present time. Each time the general assembly meets they keep adding a county and no doubt within several years, the entire state except for some purely rural areas which could not really support it will probably have public defender system.
Potter Stewart: So that at least for these three counties the -- and at least to the state Supreme Court apart from --
Jacob L. Safron: Yes Your Honor.
Potter Stewart: Petition for certiorari to this Court. The state is now providing what did Court of Appeals of Fourth Circuits must provide that --
Jacob L. Safron: Let me just say this, I received a phone call from one of our public defenders about two weeks. An order had been entered requiring him to petition this Court and he said, “What am I suppose to do?” There are no constitutional issues involved but an order has been entered by state a State Superior Court Judge from a reading of the oral statute and I said read Anders versus California but it’s very difficult. If it’s a constitutional right then counsel cannot disregard the right and if he makes his determination, he is in post conviction as the defendant in the next case.
Warren E. Burger: Thank you Mr. Safron.
Jacob L. Safron: Thank Your Honor.
Warren E. Burger: Mr. Anderson you appeared in this case by our appointment and at our request and on behalf of the Court I want to thank you for you assistance to the Court and to your client of course.
Thomas B. Anderson, Jr.: Your Honor, thank you.